Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into effective as of
June 1, 2011 (the “Effective Date”), by and between Endeavour International
Corporation, a Nevada corporation (the “Company”), and William L. Transier
(“Employee”).
     WHEREAS, Employee and the Company were parties to that certain Amended and
Restated Employment Agreement effective as of May 29, 2008 (the “Existing
Agreement”), which expires pursuant to its terms on May 31, 2011; and
     WHEREAS, the Company and Employee desire to enter into this Agreement to
replace and supersede the Existing Agreement in its entirety, effective as of
the Effective Date;
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:
     1. Effect of Agreement. Effective as of the Effective Date, this Agreement
supersedes and replaces any pre-existing employment agreements between the
Company and Employee, including the Existing Agreement.
     2. Employment. The Company hereby employs Employee, and Employee will
hereby continue his employment by the Company, on the terms and conditions set
forth in this Agreement.
     3. Term of Employment. Unless sooner terminated pursuant to other
provisions hereof, the Company agrees to employ Employee for the period
beginning on the Effective Date and ending on the third anniversary of the
Effective Date. On the third anniversary of the Effective Date, and on each
anniversary of the Effective Date thereafter, if Employee’s employment under
this Agreement has not terminated pursuant to other provisions hereof, then such
term of employment shall be extended automatically for an additional one-year
period unless on or before the date that is 60 days prior to the first day of
any such extension period either party gives written notice to the other that no
such automatic extension shall occur. For purposes of this Agreement, the
three-year period described in the first sentence of this Section 3 and any
one-year extension period described in the second sentence of this Section 3
shall be referred to as the “Term.”
     4. Employee’s Duties. During the Term, Employee shall serve as Chairman,
Chief Executive Officer and President, with such duties and responsibilities as
may from time to time be assigned to him by the board of directors of the
Company (the “Board”), provided that such duties are consistent with the
customary duties of such position. During the Term, Employee shall serve as a
member and Chairman of the Board. Employee agrees to devote all of his business
time, skill and attention to the business and affairs of the Company and to use
reasonable best efforts to perform faithfully and efficiently his duties and
responsibilities. Employee shall not, either directly or indirectly, enter into
any business or employment with or for any person, firm, association or
corporation other than the Company during the Term; provided, however, that
Employee shall not be prohibited from making financial investments in any other
company or business, or, with notice to the Board, from serving on the board of

 



--------------------------------------------------------------------------------



 



directors of any other company if such service does not materially interfere
with the performance of his duties or responsibilities hereunder. Employee shall
at all times observe and comply with all lawful directions and instructions of
the Board.
     5. Base Compensation. For services rendered by Employee under this
Agreement, the Company shall pay to Employee a base salary of $800,000 per annum
(“Base Compensation”). The Base Compensation is payable in accordance with the
Company’s customary pay periods and subject to customary withholdings. The
amount of Base Compensation shall be reviewed by the Board on an annual basis as
of the close of each fiscal year of the Company and may be increased as the
Board may deem appropriate. In the event the Board (or, if established, the
compensation committee thereof) deems it appropriate to increase Employee’s
annual base salary, said increased amount shall thereafter be the “Base
Compensation.” Employee’s Base Compensation, as increased from time to time, may
not thereafter be decreased unless agreed to by Employee. Nothing contained
herein shall prevent the Board from causing the Company to pay additional
compensation to Employee in the form of bonuses or otherwise during the Term.
     6. Bonus. With respect to each full fiscal year during the Term, the Board
in its sole discretion may grant Employee a discretionary bonus (“Bonus”). The
target bonus for each year shall be equal to the Base Compensation; however, the
Board may grant a maximum Bonus of up to 200% of the Base Compensation payable
in the form and in accordance with the Company’s customary pay periods for its
annual bonuses for its executives and subject to customary withholdings.
     7. Additional Benefits. In addition to the Base Compensation provided for
in Section 5 herein, Employee shall be entitled to the following:
     (a) Expenses. The Company shall, in accordance with any rules and policies
that it may establish from time to time for executive officers, reimburse
Employee for business expenses reasonably incurred in the performance of his
duties. It is understood that Employee is authorized to incur reasonable
business expenses for promoting the business of the Company, including
reasonable expenditures for travel, lodging, meals and client or business
associate entertainment. Request for reimbursement for such expenses must be
accompanied by appropriate documentation. Any such reimbursement for such
expenses shall be made by the Company upon or as soon as practicable following
receipt of supporting documentation reasonably satisfactory to the Company (but
in any event not later than the close of Employee’s taxable year following the
taxable year in which the expense is incurred by Employee). In no event shall
any reimbursement be made to Employee for such expenses incurred after the date
that is one year after the date of Employee’s termination of employment with the
Company.
     (b) Vacation. Employee shall be entitled to five (5) weeks of vacation per
year, without any loss of compensation or benefits. Employee shall not be
entitled to compensation for, or to carry forward, any unused vacation time.
     (c) General Benefits. Employee shall be entitled to participate in the
various employee benefit plans or programs, if any, provided to the officers of
the Company in

2



--------------------------------------------------------------------------------



 



general, including but not limited to, health, dental, disability and life
insurance plans, subject to the eligibility requirements with respect to each of
such benefit plans or programs, and such other benefits or perquisites as may be
approved by the Board during the Term. Nothing in this paragraph shall be deemed
to prohibit the Company from making any changes in any of the plans, programs or
benefits described in this Section 7, provided the change similarly affects all
executive officers of the Company similarly situated.
     (d) Corporate Change. Upon the occurrence of a “Corporate Change” as
hereinafter defined, Employee shall be considered as immediately and totally
vested in any and all restricted stock, stock options or other similar awards
previously made to Employee by the Company or its subsidiaries under a “Long
Term Incentive Plan” or other grant duly adopted by the Board or the
Compensation Committee thereof (such restricted stock, stock options or similar
awards are hereinafter collectively referred to as “Options”). For purposes of
this Agreement, a “Corporate Change” shall mean:
     (i) a merger of the Company with another entity, a consolidation involving
the Company, or the sale of all or substantially all of the assets of the
Company to another entity if, in any such case, (1) the holders of equity
securities of the Company immediately prior to such transaction or event do not
beneficially own immediately after such transaction or event equity securities
of the resulting entity entitled to 50% or more of the votes then eligible to be
cast in the election of directors generally (or comparable governing body) of
the resulting entity in substantially the same proportions that they owned the
equity securities of the Company immediately prior to such transaction or event
or (2) the persons who were members of the Board immediately prior to such
transaction or event shall not constitute at least a majority of the board of
directors of the resulting entity immediately after such transaction or event;
     (ii) the dissolution or liquidation of the Company;
     (iii) when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of 30%
or more of the combined voting power of the outstanding securities of the
Company;
     (iv) individuals who, as of the day immediately preceding the Effective
Date, constitute members of the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to such date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered for purposes of this definition as though such individual was a
member of the Incumbent Board, but excluding, for these purposes, any such
individual whose initial assumption of office as a director occurs as a result
of an actual or threatened election contest with respect to the election or
removal of

3



--------------------------------------------------------------------------------



 



directors or other actual or threatened solicitation of proxies or consents by
or on behalf of any individual, entity or group other than the Board; or
     (v) any other event that a majority of the Board, in its sole discretion,
shall determine constitutes a Corporate Change hereunder.
For purposes of the preceding sentence, (A) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (B) subsequent to the consummation of a merger or consolidation that
does not constitute a Corporate Change, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.
     8. Confidential Information. Employee, during the Term, will have access to
and become familiar with confidential information, secrets and proprietary
information concerning the business and affairs of the Company, its controlled
subsidiaries and other controlled entities, including client and customer
information, information concerning their products, patent rights and know-how,
and other technical information, business strategies and pricing information,
and other confidential and/or proprietary information (collectively,
“Confidential Information”). Confidential Information shall not include (i) any
information that is or becomes generally available to the public other than as a
result of Employee’s improper or unauthorized disclosure of such information in
violation of this Agreement or (ii) was within Employee’s possession prior to
its affiliation with the Company or its controlled subsidiaries or other
controlled entities (including his affiliation with Endeavour International
Operating Company, f/k/a NSNV, Inc. prior to its acquisition by the Company). As
to such Confidential Information, Employee agrees as follows:
     (a) During the Term or at any time following the termination of the
employment relationship, Employee will not, directly or indirectly, without the
prior written consent of the Company (1) disclose or permit the disclosure of
any such Confidential Information, or (2) use, reproduce or distribute, or make
or permit any use, reproduction or distribution of, directly or indirectly, any
such Confidential Information, except for any disclosure, use, reproduction or
distribution that is required in the course of his employment with the Company,
its controlled subsidiaries or other controlled entities.
     (b) If, during the Term or at any time following the termination of the
employment relationship, Employee is requested or required (by oral question or
request for information or documents, in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information, Employee agrees to notify the Company immediately in
writing of the request or requirement so that the Company may seek an
appropriate protective order or waive compliance with the provisions of this
Section. If, in the absence of a protective order or

4



--------------------------------------------------------------------------------



 



the receipt of a waiver under this Agreement, Employee is, on the advice of
counsel, compelled to disclose any Confidential Information to any tribunal or
else stand liable for contempt, Employee may disclose such Confidential
Information to the tribunal; provided, however, that Employee shall use his
commercially reasonable best efforts to obtain a court order or other assurance
that confidential treatment will be accorded to such Confidential Information.
     (c) Upon termination of employment of Employee, for whatever reason,
Employee shall surrender to the Company any and all documents, manuals,
correspondence, reports, records and similar items then or thereafter coming
into the possession of Employee which contain any Confidential Information of
the Company or its controlled subsidiaries or other controlled entities.
     (d) Employee recognizes and acknowledges that the obligations of Employee
contained in Section 8 of this Agreement are reasonable and necessary to protect
the legitimate business interests of the Company, and that any breach or
violation of any of the provisions of such Section is likely to result in
irreparable injury to the Company for which the Company would have no adequate
remedy at law. Employee agrees that if Employee shall breach or violate
Section 8 of this Agreement, the Company shall be entitled, if it so elects, to
institute and prosecute proceedings at law or in equity, including, but not
limited to, a proceeding seeking injunctive relief, to obtain damages with
respect to such breach or violation, to enforce the specific performance of
Section 8 of this Agreement by Employee, or to enjoin Employee from engaging in
any activity in violation of Section 8 of this Agreement. Employee acknowledges
that in the event of any such breach or violation, the Company shall be entitled
to preliminary and permanent injunctive relief, without the necessity of proving
actual damages or posting a bond, and to an equitable accounting of all
earnings, profits, and other benefits arising from any such breach or violation,
which rights shall be cumulative and in addition to any other rights or remedies
to which the Company may be entitled. Employee agrees that in the event of any
such violation, an action may be commenced for preliminary or permanent
injunctive relief and other equitable relief in any federal or state court of
competent jurisdiction sitting in Harris County, Texas, or in any other court of
competent jurisdiction. Employee waives, to the fullest extent permitted by law,
any objection that Employee may now or hereafter have to such jurisdiction or to
the laying of the venue of any such suit, action, or proceeding brought in such
a court and any claim that such suit, action or proceeding has been brought in
an inconvenient forum. Employee agrees that effective service of process may be
made upon Employee under the notice provisions contained in Section 12 of this
Agreement. Employee further agrees that the existence of any claim or cause of
action against the Company, whether predicated upon a breach or violation by the
Company of this Agreement or any other contract or agreement between Employee
and the Company, shall not constitute or be asserted as a defense to the
enforcement by the Company of the provisions of this Section relating to the
Company’s right to injunctive or other equitable relief for Employee’s breach or
violation of Section 8 of this Agreement.
     9. Termination. This Agreement may be terminated prior to the end of the
Term as set forth below:

5



--------------------------------------------------------------------------------



 



     (a) Resignation (other than for Good Reason). Employee may resign,
including by reason of retirement, his position at any time by providing written
notice of resignation to the Company in accordance with Section 12 hereof. In
the event of such resignation, except in the case of resignation for Good Reason
(as defined below), Employee shall not be entitled to further compensation
pursuant to this Agreement other than the payment of any unpaid Base
Compensation or Bonus accrued hereunder as of the date of Employee’s
resignation.
     (b) Death. If Employee’s employment is terminated due to his death, the
Company shall have no obligations to Employee or his legal representatives with
respect to this Agreement other than the payment of any unpaid Base Compensation
or Bonus previously accrued hereunder, except that Employee shall be considered
as immediately and totally vested in any and all outstanding option and
restricted stock grants previously granted to Employee by the Company or its
subsidiaries.
     (c) Discharge.
     (i) The Company may terminate Employee’s employment for any reason
whatsoever, including in the event of Employee’s Misconduct or Disability (both
as defined below), upon written notice thereof delivered to Employee in
accordance with Section 9(f) (in the case of a termination in the event of
Employee’s Misconduct or Disability) and Section 12 hereof. In the event that
Employee’s employment is terminated during the Term by the Company for any
reason other than his Misconduct or Disability (both as defined below), then
(A) the Company shall pay in lump sum in cash to Employee, within fifteen
(15) days following the date of termination, an amount equal to the product of
(i) Employee’s Base Compensation as in effect immediately prior to Employee’s
termination, multiplied by (ii) three, (B) for three years following the date of
termination, the Company, at its cost, shall provide or arrange to provide
Employee (and, as applicable, Employee’s dependents) with accident and group
health insurance benefits substantially similar to those which Employee (and
Employee’s dependents) were receiving immediately prior to Employee’s
termination (if any); however, the welfare benefits otherwise receivable by
Employee pursuant to this clause (B) shall be reduced to the extent comparable
welfare benefits are actually received by Employee (and/or Employee’s
dependents) during such period under any other employer’s welfare plan(s) or
program(s), with Employee being obligated to promptly disclose to the Company
any such comparable welfare benefits, (C) in addition to the aforementioned
compensation and benefits, the Company shall pay in lump sum in cash to Employee
within fifteen (15) days following the date of termination an amount equal to
the product of (i) Employee’s average Bonus paid by the Company during the most
recent two (2) years immediately prior to the date of termination, multiplied by
(ii) three, and (D) Employee shall be considered as immediately and totally
vested in any and all Options previously granted to Employee by the Company or
its subsidiaries. The group health benefits described in clause (B) of the
preceding sentence shall be provided through an arrangement that satisfies the
requirements of Sections 105 and 106 of the Internal Revenue Code of 1986, as

6



--------------------------------------------------------------------------------



 



amended (the “Code”), such that the benefits or reimbursements under such
arrangement are not includible in Employee’s income. The Company may satisfy the
requirement of the preceding sentence by providing such benefits through an
arrangement that requires the Company to impute income to Employee, provided
that the Company will pay a tax gross-up payment to Employee with respect to
such imputed income for each taxable year for which Employee has such imputed
income, and such tax gross-up payment shall be made during the month of January
following each taxable year to which such imputed income relates (subject to the
requirements of Section 9(k) of this Agreement). Notwithstanding the foregoing,
if the provision of the benefits described in clause (B) of this Section 9(c)(i)
cannot be provided in the manner described above without penalty, tax or other
adverse impact on the Company, then the Company and Employee shall negotiate in
good faith to determine an alternative manner in which the Company may provide a
substantially equivalent benefit to Employee without such adverse impact on the
Company.
     (ii) In the event Employee is terminated because of Misconduct, the Company
shall have no obligations pursuant to this Agreement after the Date of
Termination (as defined below) other than the payment of any unpaid Base
Compensation or Bonus accrued through the Date of Termination. As used herein,
“Misconduct” means (A) the continued failure by Employee to substantially
perform his duties with the Company (other than any such failure resulting from
Employee’s incapacity due to physical or mental illness or any such actual or
anticipated failure after the issuance of a Notice of Termination by Employee
for Good Reason), after a written demand for substantial performance is
delivered to Employee by the Board, which demand specifically identifies the
manner in which the Board believes that Employee has not substantially performed
his duties, and Employee fails to cure such failure within ten (10) days after
receipt of such demand, (B) the engaging by Employee in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise
(other than such conduct resulting from Employee’s incapacity due to physical or
mental illness or any such actual or anticipated conduct after the issuance of a
Notice of Termination by Employee for Good Reason), (C) Employee’s conviction
for the commission of a felony or (D) action by Employee toward the Company
involving dishonesty. Anything contained in this Agreement to the contrary
notwithstanding, the Board shall have the sole power and authority to terminate
the employment of Employee on behalf of the Company
     (d) Disability. If Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for ninety (90) consecutive
calendar days as a result of Employee’s incapacity due to physical or mental
illness, Employee’s employment may be terminated by the Company for “Disability”
and Employee shall not be entitled to further compensation pursuant to this
Agreement, except that Employee shall be considered as immediately and totally
vested in any and all outstanding option and restricted stock grants previously
granted to Employee by the Company or its subsidiaries.

7



--------------------------------------------------------------------------------



 



     (e) Resignation for Good Reason. Employee shall be entitled to terminate
his employment for Good Reason as defined herein. If Employee terminates his
employment for Good Reason he shall be entitled to the compensation and benefits
provided in Section 9(c)(i) hereof. “Good Reason” shall mean the occurrence of
any of the following circumstances without Employee’s express written consent
unless such breach or circumstances are, to the extent curable, cured within
fifteen (15) days of receipt of the Notice of Termination given in respect
hereof:
     (i) the material breach of any of the Company’s obligations under this
Agreement;
     (ii) the continued assignment to Employee of any duties inconsistent with
the office of Chairman, Chief Executive Officer and President;
     (iii) the failure by the Company to pay to Employee any portion of
Employee’s compensation;
     (iv) the failure by the Company to continue to provide Employee with
benefits substantially similar to those enjoyed by other executive officers who
have entered into similar employment agreements with the Company under any of
the Company’s medical, health, accident, and/or disability plans in which
Employee was participating immediately prior to such time;
     (v) a change in the location of Employee’s principal place of employment by
the Company by more than 50 miles from the Company’s headquarters in Houston,
Texas; or
     (vi) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 14 hereof.
     In addition, the occurrence of a Corporate Change, shall constitute “Good
Reason” hereunder, but only if Employee terminates his employment within ninety
(90) days following the effective date of such Corporate Change.
     (f) Notice of Termination. Any purported termination of Employee’s
employment by the Company under Sections 9(c)(ii) or 9(d), or by Employee under
Section 9(e), shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 12 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which, if by the
Company and is for Misconduct or Disability, shall set forth in reasonable
detail the reason for such termination of Employee’s employment, or in the case
of resignation by Employee for Good Reason, said notice must specify in
reasonable detail the basis for such resignation. A Notice of Termination given
by Employee pursuant to Section 9(e) shall be effective even if given after the
receipt by Employee of notice that the Board has set a meeting to consider
terminating Employee for Misconduct. Any purported termination for which a
Notice of Termination is required which is not effected pursuant to this Section
9(f) shall not be effective.

8



--------------------------------------------------------------------------------



 



     (g) Date of Termination. “Date of Termination” shall mean the date
specified in the Notice of Termination, provided that the Date of Termination
shall be at least 15 days following the date the Notice of Termination is given.
Notwithstanding the foregoing, in the event Employee is terminated for
Misconduct, the Company may refuse to allow Employee access to the Company’s
offices (other than to allow Employee to collect his personal belongings under
the Company’s supervision) prior to the Date of Termination. Notwithstanding
anything herein to the contrary, for purposes of this Section 9, “termination of
employment” shall mean Employee’s “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h), including the default presumptions
thereof.
     (h) Mitigation. Employee shall not be required to mitigate the amount of
any payment provided for in this Section 9 by seeking other employment or
otherwise, nor (except as set forth in Section 9(c)(i)(B)) shall the amount of
any payment provided for in this Agreement be reduced by any compensation earned
or benefits received by Employee as a result of employment by another employer.
     (i) Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (i) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company and its affiliates will be one
dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (ii) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a “parachute payment” exists, exceeds one dollar ($1.00) less than three
times Employee’s base amount, then Employee shall immediately repay such excess
to the Company upon notification that an overpayment has been made. Nothing in
this Section 9(i) shall require the Company to be responsible for, or have any
liability or obligation with respect to, Employee’s excise tax liabilities under
Section 4999 of the Code.

9



--------------------------------------------------------------------------------



 



     (j) Resignation from Board. In the event Employee’s employment by the
Company is terminated for any reason (other than Employee’s death), Employee
shall immediately resign as a member of the Board and the board of directors of
any of the Company’s subsidiaries. Nothing herein shall be deemed to limit the
power of the shareholders of the Company to at any time remove any director,
including, without limitation, Employee, in accordance with applicable law. All
payments to Employee pursuant to this Agreement shall be conditioned upon
Employee’s compliance with his obligations under this Section 9(j).
     (k) Section 409A of the Code. Notwithstanding any provision of this
Section 9 to the contrary, if all or any portion of the benefits provided in
this Section 9 is determined to be “nonqualified deferred compensation” subject
to Section 409A of the Code, and the Company determines that Employee is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations and other guidance issued thereunder, then such benefits (or portion
thereof) shall be paid on the first day of the seventh month following
Employee’s termination of employment or as soon as administratively practicable
thereafter. If any provision of this Agreement does not satisfy the requirements
of Section 409A of the Code, then such provision shall nevertheless be applied
in a manner consistent with those requirements. Any payments or reimbursements
of any expenses provided for under this Agreement shall be made in accordance
with Treasury Regulation Section 1.409A-3(i)(1)(iv).
     10. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Employee’s continuing or future participation in any benefit, bonus,
incentive, or other plan or program provided by the Company or any of its
affiliated companies and for which Employee may qualify, nor shall anything
herein limit or otherwise adversely affect such rights as Employee may have
under any Options with the Company or any of its affiliated companies.
     11. Assignability. The obligations of Employee hereunder are personal and
may not be assigned or delegated by him or transferred in any manner whatsoever,
nor are such obligations subject to involuntary alienation, assignment or
transfer. The Company shall have the right to assign this Agreement and to
delegate all rights, duties and obligations hereunder, either in whole or in
part, to any parent, affiliate, successor or subsidiary organization or company
of the Company, so long as the obligations of the Company under this Agreement
remain the obligations of the Company.
     12. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Company at its principal office address, directed to the attention of the Board
with a copy to the Secretary of the Company, and to Employee at Employee’s
residence address on the records of the Company or to such other address as
either party may have furnished to the other in writing in accordance herewith
except that notice of change of address shall be effective only upon receipt.

10



--------------------------------------------------------------------------------



 



     13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     14. Successors; Binding Agreement.
     (a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used herein,
the term “Company” shall include any successor to its business and/or assets as
aforesaid which executes and delivers the Agreement provided for in this Section
14 or which otherwise becomes bound by all terms and provisions of this
Agreement by operation of law.
     (b) This Agreement and all rights of Employee hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Employee should die while any amounts would be payable to him
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Employee’s devisee, legatee, or other designee or, if there be no such designee,
to Employee’s estate.
     15. Withholding Taxes.
     (a) Tax Withholding. The Company shall have the power and the right to
deduct or withhold from any benefits payable under this Agreement an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld.
     (b) Share Withholding. With respect to tax withholding required upon any
taxable event arising as a result of any stock awards pursuant to this
Agreement, Employee may elect, to satisfy the withholding requirement, in whole
or in part, by having the Company withhold shares having a fair market value on
the date the tax is to be determined equal to the minimum statutory total tax
which could be imposed on the transaction. All such elections shall be made in
writing, signed by Employee, and shall be subject to any restrictions or
limitations that the Company, in its discretion, deems appropriate. Any fraction
of a share required to satisfy such obligation shall be disregarded and Employee
shall instead pay the amount due in cash.
     16. No Restraints. As an inducement to the Company to enter into this
Agreement, Employee represents and warrants that he is not a party to any other
agreement or obligation for personal services, and that there exist no
impediments or restraints, contractual or otherwise, on Employee’s powers right
or ability to enter into this Agreement and to perform his duties and
obligations hereunder.
     17. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by

11



--------------------------------------------------------------------------------



 



Employee and such officer of the Company as may be specifically authorized by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement is an integration of the parties’ agreement; no
agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party, except
those which are set forth expressly in this Agreement. THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF TEXAS.
     18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     19. Arbitration. Either party may elect that any dispute or controversy
arising under or in connection with this Agreement be settled by arbitration in
Houston, Texas in accordance with the rules of the American Arbitration
Association then in effect. If the parties cannot mutually agree on an
arbitrator, then the arbitration shall be conducted by a three arbitrator panel,
with each party selecting one arbitrator and the two arbitrators so selected
selecting a third arbitrator. The findings of the arbitrator(s) shall be final
and binding, and judgment may be entered thereon in any court having
jurisdiction. The findings of the arbitrator(s) shall not be subject to appeal
to any court, except as otherwise provided by applicable law. The arbitrator(s)
may, in his or her (or their) own discretion, award legal fees and costs to the
prevailing party.
[Signature Page Follows]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on May 26,
2011, effective for all purposes as of the Effective Date.

                  ENDEAVOUR INTERNATIONAL CORPORATION    
 
           
 
  By:   /s/ John B. Connally III    
 
  Name:  
 
John B. Connally III    
 
  Title:   Chairman — Compensation Committee      
 
  EMPLOYEE:      
 
      /s/ William L. Transier    
 
      William L. Transier     

13